Title: To George Washington from John Godfried Wachsmuth et al., 6 May 1794
From: Wachsmuth, John Godfried
To: Washington, George


               
                  
                  Philadelphia 6th may 1794.
               
               The Petition of John G. Wachsmuth, Ambrose vasse, Thomas Horton & James Vanuxem Citizens of the united states.
               Your Petitioners begs leave to represent to your Excellency, the hardships they labour under by the different losses they met with, by the Captures of the following vessels and Cargoes taken & Carried by the British Cruisers to the Island of Jamaica, to wit
               The Cargo of Brig Lidia Rinker master Condemned.
                  do of Schooner Mary, Hussey Libelled
               Shippement in Money by ship sampson Barney Master, Libelled
               The Cargo of Brig Nancy Clement master Condemned—
                  do of schooner Industry E. William Libelled.
               The Brig Harmony & Cargo, James Dumphy master Libelled
               The schooner Robbin & Cargo Brouck master Libelled.
               The Cargo of Ship Rising sun, Wilkey master Libelled.
               To obtain redress from these unjust proceedings your Petitioners proposes to fit out a Pilot boat to be send to Jamaica for the sole purpose to Carry the necessary Certificates of thier Citizenship, the want of which was the only reason assigned by
                  
                  the Judge of the vice admiralty for Condemning the Cargoes above mentioned.
               They therefore humbly pray to have permission that such vessel might be fitted out & proceed to the Intended Voyage and your Petitioners will Enter into Such Bonds & Conditions as will be required from them, in the Premisses.
               
                  John Godfd Wachsmuth
                  Ambe Vasse
                  Thomas Horton
                  James Vanuxem
               
            